Citation Nr: 1815585	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-34 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-concussion syndrome.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Kimberly R. Dodson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is necessary prior to adjudication of the Veteran's claims.  

Namely, none of the Veteran's VA treatment records have been associated with his electronic claims file, despite being referenced by the RO in prior decisions.

The record also indicates that the Veteran is in receipt of Social Security Disability Insurance.  Such records must be requested by the AOJ.

Lastly, the Board notes that a new TBI examination (with which the Veteran's migraine headaches claim is intertwined) is warranted.  In this regard, he was afforded an examination in April 2012, however the Board notes that diagnostic testing was not performed, and any testing done was not administered by an appropriate specialist.  While the Veteran was offered a new examination in July 2016 on account of a VA special review of TBI examinations, the notification letter sent to his attorney was returned as undeliverable.  To afford the Veteran every possible benefit, the Board finds that a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records, to include those from the Birmingham VAMC referenced in the April 2012 rating decision, and associate them with the Veteran's electronic claims file.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.  Any negative responses must be documented.

3.  Upon completion of the above, arrange for the Veteran to be scheduled for a VA TBI protocol examination by an appropriate specialist.  The Veteran's claims file must be reviewed in conjunction with the examination.  The examiner is requested to perform/arrange for all necessary diagnostic studies.

The Veteran may require scheduling of multiple special examinations by appropriate examiners to examine each area of dysfunction (cognitive, emotional/behavioral (psychiatric), and physical conditions (including neurological dysfunction)) that may have resulted from his in-service head injury.

The examiner should clearly identify any (and all) TBI residual disability entities, pathology, manifestations, etc.  If any symptoms or pathology that could potentially be found to be residuals of a TBI are attributed (instead) to a separate co-existing disability (either service-connected or nonservice-connected), there should be an explanation for the records as to why such symptom/pathology is attributed to the co-existing disability, and not to TBI.  If any symptoms/pathology noted may be related either to TBI or to a separate co-existing disability (and cannot be dissociated from either) such should also be noted for the record, with explanation.

The examiner is asked to specifically address the Veteran's symptoms he believes are related to his in-service head injury, to include his dizziness and diagnosed vertigo, as well as his migraine headaches.

The examiner must explain the rationale for all opinions.

4.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2017).

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




